                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

HENRY         ABRAM          RODRIGUEZ,         §
#1357555,                                       §
                                                §
                                                §
               Plaintiff,                       §
                                                §   CIVIL ACTION NO. 6:18-CV-00250-RAS
v.                                              §
                                                §
CRAFT SHOP, STATE OF TEXAS,                     §
                                                §
               Defendants.                      §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On May 15, 2019, the Magistrate Judge issued

his Report and Recommendation (Doc. No. 52), recommending that the above-styled case be

dismissed with prejudice to the reassertion of those claims unless the Heck conditions are met.

Plaintiff, proceeding pro se and in forma pauperis, filed Objections (Doc. No. 55) to the

Report and Recommendation. Generally speaking, Plaintiff reiterates arguments raised

in his prior pleadings, including that Plaintiff has not received payment for art sold through the

“Craft Shop” and that the indictment in his underlying criminal conviction case was

“illegal.” (Doc. No. 55.)

       The Court conducted a de novo review of the portions of the Magistrate Judge’s findings

to which objections have been raised and finds that the Magistrate Judge’s findings

and conclusions are correct. 28 U.S.C. § 636(b)(1). Accordingly, the Court OVERRULES

Plaintiff’s Objections (Doc. No. 55) and ADOPTS the Magistrate Judge’s Report and

Recommendation (Doc. No. 52) as the findings of the Court. The claims in the above-styled case

are DISMISSED WITH PREJUDICE to the reassertion of those claims unless the Heck
                                  1
conditions are met.
.   SIGNED this the 17th day of June, 2019.




                                        _______________________________
                                        RICHARD A. SCHELL
                                        UNITED STATES DISTRICT JUDGE




                               2
